Citation Nr: 0313805	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 8, 1980 to July 
28, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans' Affairs (VA).  A notice 
of disagreement was received in June 2000, a statement of the 
case was issued in November 2000, and a substantive appeal 
was received in December 2000.  This case was previously 
before the Board in February 2003 and was remanded to 
schedule a Travel Board hearing for the veteran.  A Travel 
Board hearing was scheduled for May 2003, but the veteran 
failed to report to the hearing.  Therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2002).

Although the RO has described the disability at issue as a 
"nervous condition," the Board believes that it is more 
appropriate to refer to the disorder as a psychiatric 
disability.  


FINDINGS OF FACT

1.	By way of a May 1982 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  A notice of disagreement was not 
received to initiate an appeal from this determination.

2.	 Evidence received since the May 1982 rating decision does 
not bear directly and substantially on the issue of 
service connection for a psychiatric disorder and is 
therefore not so significant that it must be considered in 
order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.	The May 1982 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the May 1982 rating decision is 
not new and material and the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  An October 2002 supplemental statement 
of the case and a May 2003 RO letter informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining as well as her 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

The veteran's claim was denied by rating decisions in 
February and March 1981, and the claims file includes copies 
of notification letters.  In a letter apparently received in 
April 1982, the veteran indicated that she had not received 
any notice regarding her claim.  By way of a May 1982 rating 
decision, the RO again denied the claim.  In a June 1982 
letter, the RO again notified the veteran of the denial of 
her claim.  The record does not show that a notice of 
disagreement was received to initiate an appeal.  Under the 
circumstances, the Board finds that the may 1982 rating 
decision is the most recent final denial of the veteran's 
claim.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes here 
that the provisions of 38 C.F.R. § 3.156(a) were recently 
amended.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a psychiatric disorder.

Evidence of record at the time of the May 1982 rating 
decision consists of service medical records, private medical 
records from 1979 and 1980 showing the veteran had a 
psychiatric disability prior to service, VA medical records 
from 1980 showing hospitalization for a borderline 
personality disorder, and private medical records from 1982.  
The veteran's claim for service connection was denied because 
the RO determine that the veteran's psychiatric disorder 
existed prior to service and there was no evidence that her 
disability was aggravated during service.

Evidence received since the May 1982 rating decision consists 
of private hospital records for 1994, 1999 and 2000, 
duplicate private medical records from 1982, and VA medical 
records from 2000, 2001 and 2002.  All of the medical records 
submitted by the veteran show treatment for a psychiatric 
disability.

In reviewing the evidence of record received since the 1982 
decision, the Board finds that all of the items of evidence, 
except the duplicate 1982 private medical records, are new 
since they were not of record in 1982.  However, the new 
medical records simply demonstrate that the veteran has a 
psychiatric disability of some nature and they are not 
relevant to the issue at hand, which is whether or not the 
veteran's psychiatric disability, which existed prior to 
service, was aggravated during service.  The basis of the 
prior denials was that a psychiatric disability existed prior 
to service and was not aggravated during the veteran's short 
active duty service.  What is necessary to reopen the 
veteran's claim is new evidence which addresses the issue of 
whether the veteran's psychiatric disability was aggravated 
during service.  The evidence submitted since May 1982 does 
not address this issue.  Therefore, the Board finds that new 
and material evidence has not been received.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156(a).  Therefore, the claim for 
entitlement to service connection for a psychiatric 
disability is not reopened.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

